RESOLUCIÓN.
La Corte :
La orden cuya anulación se solicita mediante el presente recurso de certiorari, fue dictada por el Juez Mar-tín E. G-ill, de la sección 2a. de la Corte de Distrito de San Juan, en el curso de la tramitación del pleito seguido por *949J. Aramburu v. Arzuaga & Ca. y otros, sobre daños y per-juicios. Habiendo fallecido el Juez Grill, fué sustituido pro-visionalmente por el Juez Félix Córdova Dávila y definitiva-mente por el Juez Charles E. Foote. El recurso se dirige contra el Juez Córdova Dávila, y, no constando que el peti-cionario baya sometido a dicho juez, ni menos al Juez Foote, la cuestión que suscita ante este Tribunal Supremo, no apa-rece que el dicho peticionario haya ejercitado los recursos rápidos y eficaces que- tenía en el curso ordinario de -la ley, y por tanto, resulta que no está autorizado para recurrir al extraordinario de certiorari, según lo tiene declarado repe-tidas veces este Tribunal Supremo.
Además, en la misma solicitud de certiorari se consigna que el fundamento que tuvo el Juez Gill para dictar la- orden que se alega que es errónea, o sea aquélla por virtud de la cual se negó a decretar la prisión de ciertos testigos que no ha-bían comparecido a declarar, fué el de que la citación de dichos testigos era nula, y como la dicha citación no se transcribe en la solicitud, ni en ésta se consigna nada que demues-tre que era realmente válida; debemos presumir su legalidad y concluir que, aun en el caso de que el ejercicio del recurso de certiorari fuera procedente, debería negarse la expedi-ción del auto.
Por las razones expresadas, la. solicitud se desestima.

Desestimada la solicitud.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf del Toro y Aldrey.